                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

DERRICK A. GORDON,

       Plaintiff,

v.                                                     Case No.: 5:18cv183-TKW-MJF
JULIE L. JONES, et al.

       Defendant.
                                               /

                                        ORDER

       This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 14) and Plaintiff’s objection to the Report and

Recommendation (Doc. 15). The magistrate judge recommends that Plaintiff’s

complaint be dimissed without prejudice because, contrary to the directive in the

complaint form, Plaintiff failed to list all of the prior civil actions he initiated. In his

objection, Plaintiff argues the merits of the case but he does not dispute the

magistrate judge’s finding that he failed to list all of the prior civil actions he initiated

in the complaint. Under these circumtances (and after my de novo review of the

Report and Recommendaton and Plaintiff’s objection), I agree with the magistrate

judge that dismissal of the complaint is warranted. Accordingly, it is

       ORDERED that:
1.   The magistrate judge’s Report and Recommendation is adopted and

     incorporated by reference in this Order.

2.   Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice

     pursuant to 28 U.S.C. §1915(e)(2)(B)(i) and §1915A(b)(1).

3.   The Clerk shall CLOSE the file.

     DONE AND ORDERED this 23rd day of July, 2019.



                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE
